Title: Thomas Jefferson to Jeremiah A. Goodman, 10 December 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          Dear Sir  Monticello Dec. 10. 14.
          I now send James with a small cart and 2. mules for the salt, which I am in hopes you have had in packed in strong barrels, or such as can be well strengthened. I do not think he can bring more than 10. bushels, which with their barrels will weigh 700.℔. the rest of the salt (5. bushels) and the butter must come by the waggon at Christmas. 2. men & a boy from here will pay a visit to their friends at Poplar forest at Christmas & assist in bringing the hogs & beef. I send a plough by James, and shall send more of the same kind by the waggon. I promised Rachael’s Cate she might come at Christmas to see her mother. let her now come by the cart and she will return with the waggon, which will give a few days more for her visit. James brings 22. blankets to be given according to the written directions I left.he also brings some trees Etc which please to have planted immediately in the Nursery behind the stable 12. Inches apart. the three boxes he brings may be set away in one of the rooms of the house. I am satisfied there will be peace this winter. hasten therefore the getting the tobacco ready & sending it off to Richmond with all possible speed, never losing a moment when it can be handled. the great prices will be for that at market the moment peace opens the bay. the wheat should also be got to the mill & the flour forwarded to Richmond as fast as you can.I inclose you a statement of the cash and orders not entered on our last account, as they stand in my book. I am not certain whether the order for 50.D. in favor of mr Darnell should be charged to you, not knowing whether that money past thro’ your hands or not. I delivered the order to mr Darnell himself and it was drawn payable to himself.—I shall be glad to know if he is returned and how you go on with the road. send me also the accounts I wrote for in my letter from Flood’s the day I left you. it will be well for you to accompany James to Lynchburg & see the salt put on board. he may rest a day at Poplar Forest.
          Dec. 11. the snow of yesterday prevented James’s setting off till to-day. Accept best wishes
          Th: Jefferson
         